Citation Nr: 1443927	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to July 31, 2012, for the award of additional compensation paid for the Veteran's dependent spouse. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1979 through April 1989. 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 administrative decision of the Department of Veterans' Affairs (VA) Regional Office in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was received by VA on May 19, 1989; on this form, he identified that he was married to J.Z., but currently separated, and had two children.

2.  In connection with notice of a July 1989 rating decision granting service connection for diabetes and a 40 percent evaluation, the RO requested a certified copy of the Veteran's marriage certificate; a response to this request was not received within the one year deadline.

3.  The Veterans' Administration received a VA Form 21-686c, "Declaration of Status of Dependents," on July 31, 2012, which recorded the details of the Veteran's marriage and divorce to J.Z., his subsequent marriage and divorce to P.S., and his current marriage to S.M.; copies of all three marriage certificates and both divorce decrees were received in January 2014.

4.  An April 2013 administrative decision notified the Veteran that his dependent spouse, S.M., was added to his award beginning July 2012, and payment would commence in August 2012.






CONCLUSION OF LAW

The criteria for assignment of an effective date prior to July 31, 2012,  for the award of additional compensation for the Veteran's dependent former spouse, have not been met. 38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

II.  Factual Background and Analysis

In his May 2013 notice of disagreement regarding the April 2013 administrative decision, the Veteran asserts that he was entitled to additional compensation for a dependent spouse as of the date his entitlement to disability compensation payments first became effective, in July 1989.  Based upon the VA Form 21-686c received in July 2012, along with marriage certificates and divorce decrees received in January 2014, the Veteran J.Z. in April 1982, and the two divorced in November 1992.  The Veteran married P.S. in June 1993, and the two divorced in May 2006.  The Veteran married S.M. in August 2009, and remains married to her.  

In connection with notice of a July 1989 rating decision granting service connection for diabetes effective May 1, 1989, with a 40 percent evaluation, the RO requested a certified copy of the Veteran's marriage certificate.  The RO informed the Veteran that receipt of this certified copy would be necessary for the payment of additional benefits.  The Veteran did not submit a copy of his marriage certificate within one year of this notice. 

The Veteran asserts that he never received the July 1989 notice letter which instructed him to submit a certified copy of his marriage certificate.  However, the July 1989 rating decision and accompanying notice letter were mailed to the same address that the Veteran had provided in a VA Form 23-22, dated May 1989.  The Veteran does not assert, and the record does not reflect, that the Veteran moved between May and July 1989.  

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular. See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.  No additional evidence has been submitted in this case, and so the presumption of regularity has not been rebutted.  The Board concludes that the Veteran did receive the July 1989 RO notice letter, and that the Veteran did not satisfy the evidentiary requirements described therein within one year.  

With regard to those evidentiary requirements, the Board notes that a veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  

As of May 1, 1989, the veteran became entitled to additional compensation for dependents, provided that he submitted the proof required by law and regulation. See 38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.204, 3.205 (1989 and 2013).  The regulations, in 1989 and presently, require that proof of dependents be received within one year from the date of notification of the rating action in order for the award of additional compensation for a dependent spouse to be payable from the effective date of the rating action.  

The only evidence of record extant in 1989 regarding the Veteran's then-marriage to J.Z. was a notation of the date and location of this marriage in the Veteran's application for compensation.  This did not satisfy the evidentiary requirements of 38 C.F.R. § 3.204 in 1989.

Subsequent to the rating decision of July 1989, 38 C.F.R. § 3.204 was amended to permit a written statement by a claimant as proof of marriage, provided that the statement included the month and year and place of the marriage and the full name of the claimant's spouse.  See 61 Fed. Reg. 56626 (Nov. 4, 1996).  Even if the Board found that the amendment of 38 C.F.R. § 3.204 in 1996 was a liberalizing VA regulation, the Veteran would not be entitled to an earlier effective date upon these grounds.  Under 38 C.F.R. § 3.114, if the Veteran's claim for additional compensation for a dependent spouse had been reviewed at his request within one year of the effective date of the liberalizing VA issue, the additional compensation may have been authorized from the effective date of the VA issue, but no such request was received from the Veteran within the time permitted.  The Veteran did not provide notice of the status of his dependents until he filed a VA Form 21-686c in July 2012, listing his then-current spouse, S.M.

Further, the Board notes that the VA did not receive notice of the Veteran's current marriage within one year of its occurrence in 2009; therefore, the Veteran is not entitled to an effective date for the award of additional compensation paid for his dependent spouse prior to the date he informed VA of his current marriage, on July 31, 2012. 

In this case, there simply is no legal authority for the Board to assign an earlier effective date.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claim for an effective date earlier than July 31, 2012, for the award of additional compensation paid for his dependent spouse is denied.


ORDER

Entitlement to an effective date earlier than July 2012 for a grant of additional compensation for a dependent spouse is denied. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


